Citation Nr: 0000807	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.   98-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for residuals of an 
amputation below the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The veteran had service from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current amputation below the right knee and injury 
or disease during the veteran's active service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service-connection for residuals of an amputation below the 
right knee.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims file shows that attempts to obtain 
complete medical records from the veteran's military service 
have been unsuccessful.  The National Personnel Records 
Center has reported that the veteran's records were destroyed 
in a fire at that facility.  When service medical records are 
presumed destroyed the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 
1991) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board notes that the RO has attempted to obtain 
alternative records, such as morning reports and Surgeon 
General's records to show that the veteran had treatment 
during his active duty.  

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A veteran has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a) (West 1991).  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that the veteran in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence. Tirpak, at 611.  
The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

In regards to the first requirement -- evidence of a current 
disability provided by a medical diagnosis -- the evidence of 
record includes private medical records from November 1994, 
that indicate the veteran had an amputation below the right 
knee performed.  The amputation revealed gangrene of the 
foot, arteriosclerotic narrowing, focal thrombotic occlusion, 
and calcified arteriosclerosis of the blood vessels.  Based 
on the evidence, the Board is satisfied that the veteran has 
presented evidence of a current disability of residuals of an 
amputation below the right knee.

In regards to the second requirement -- evidence of 
incurrence or aggravation of a disease or injury in service -
- the veteran, his wife, and his sister submitted written 
correspondence which indicates that he suffered from a right 
leg injury in service that required him to be hospitalized.  
Although his available service medical records do not 
indicate that he suffered from a right leg injury in service, 
the statements made by the veteran, his wife, and his sister 
are not beyond their competence.  Thus, their statements must 
be accepted as true for determining whether the claim is well 
grounded, in regards to the incurrence of an injury.  See 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  Based 
on the evidence of record, the Board concludes that there is 
evidence that indicates he had a right leg injury in service.

The veteran's problem with presenting a well-grounded claim 
in regards to the residuals of an amputation below the right 
knee arises with the third element.  The claim is not well 
grounded, as the veteran has not provided any competent 
medical evidence of a nexus between a current disability and 
disease or injury during service, as required by Caluza.  The 
medical evidence of record does not include any competent 
medical statements or opinions concerning a nexus between any 
leg injury or disease in service or the residuals of an 
amputation below the right knee.  Therefore, the veteran's 
claim is not well grounded and must be denied.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons the claim 
had been denied. Also, by this decision, the Board informs 
the veteran of the type of evidence needed to make his claims 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
well grounded.  

The Board notes that the veteran has reported a history a leg 
injury followed by gangrene requiring hospitalization during 
his period of service.  The RO conducted a search for his 
service medical records for that period; however, neither the 
RO nor the veteran was able to produce those records.  Even 
if such records could be located, however, the claim would 
remain not well grounded without medical evidence of a nexus 
between the residuals of an amputation below the right knee 
and his inservice right leg injury, as discussed above.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.



ORDER

The claim for service-connection for residuals of an 
amputation below the right knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

